DETAILED ACTION

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2020 has been entered.

Status of Claims
Claims 1-3, 9-11, and 13-28 are pending and presented for examination on the merits.
Claims 1, 9, and 13 are currently amended.  Claims 14-28 are new.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claims 1-3, 9-11, and 13 under 35 U.S.C. § 112(a) is withdrawn in view of the amendments to claims 1 and 9.
The previous rejection of claims 4 and 12 under 35 U.S.C. § 112(a) are moot in view of their canceled status.
The previous rejection of claim 13 under 35 U.S.C. § 112(b) is withdrawn in view of the amendment to the claim.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 9-11, and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 9, the term “as-sintered” is new matter because the specification as originally filed does not disclose the term.
Regarding claims 2, 3, 10, 11, and 13-17, the claims are likewise rejected because they require all the features of claims 1 and 9.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 9-11, and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, the term “as-sintered” is indefinite because it is ambiguous.  The claims recite the terms “as-sintered structure” and “sintered structure,” and the presence of both terms raises the question as to whether the terms are different in scope and meaning or whether they are referring to the same type of structure.  Additionally, the distinction between “sintered” and “as-sintered” is unclear because if the material has been sintered at one point of the manufacturing process, then the structure is presumed to have a sintered structure. 
Further regarding claims 1 and 9, there is insufficient antecedent basis for the term “said sintered structure” or “the sintered structure” in the claims.  The claims recite the term “as-sintered structure,” and it is unclear whether “said sintered structure” is referring to “as-sintered structure.”
Regarding claims 2, 3, 10, 11, and 13-17, the claims are likewise rejected because they require all the features of claims 1 and 9.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 9-11, and 13-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2000-256836 (A) to Suzuki et al. (“Suzuki”) (abstract and computer-generated translation) in view of US 2007/0243095 (A1) to Ivanov (“Ivanov”) and further in view of JP H07-076771 (A) to Anami et al. (“Anami”) (abstract and computer-generated translation).
Regarding claims 1, 9, 13, 15, 17, 18, 21, 23, 24, and 28, Suzuki teaches a tungsten target for sputtering.  Abstract; paragraph [0001].  The target is produced by a pressure-sintering method that includes sintering tungsten powders and producing a body containing crystal grains (consisting of as-sintered or sintered structure formed of pressure-sintered grains of a tungsten powder).  Paragraph [0005].
The target has a relative density of 99% or more.  Abstract; paragraphs [0001], [0005], [0007].  Two example embodiments result in densities of 99.6% and 99.8%.  Paragraphs [0011] and [0012].
The crystal grains have a size of 80 µm or less.  Abstract; paragraphs [0001], [0005], [0007].  In one embodiment, the crystal grain diameter is 38 µm.  Paragraph [0010]. 
The oxygen (O) content (gas component) is 0.1-10 ppm.  Paragraphs [0005], [0007].  The purity of the tungsten powders is 99.999%.  Paragraph [0008].  This means that the total impurity level is 0.001% (=100.000-99.999) or less (10 ppm or less).
Suzuki is silent regarding the phosphorus (P) and carbon (C) contents in the target.
Ivanov, directed to the manufacture of high-purity tungsten sputtering targets, teaches that films formed from sputtering targets should not be contaminated.  
Anami, directed to tungsten targets of high purity, teaches that high purity contributes to the reduction of particle generation, reduction in soft errors, and improvements in film specific resistance.  Abstract; paragraphs [0001], [0009].  To address these issues, the carbon content (gas component) should be 30 ppm or less, oxygen (O) should be 20 ppm or less, and the total of other impurities should be 10 ppm or less.  Abstract; paragraphs [0008], [0009], [0013].  High-purity powders can be obtained by methods known in the art (paragraphs [0010] and [0011]) with purification carried out by calcining, washing, dessication, and hydrogen reduction (paragraphs [0012] and [0013]).
Lower impurities contribute to the reduction of particles, reduction of soft errors, and improvement in the specific resistance of sputtered films.  Anami at abstract; paragraphs [0001], [0003].  Particle generation should be minimized.  Ivanov at paragraph [0003].  Suzuki at abstract; paragraphs [0003], [0004].  Contamination should be kept low.  Ivanov at paragraph [0005].  Therefore, it would have been obvious to one of ordinary skill in the art to have limited the impurities, such as the phosphorus and carbon, in the sputtering target of Suzuki to the levels taught by Ivanov and Anami because limiting impurities would reduce contamination, contribute to reduced particle 
Suzuki is silent as to whether the sputtering target comprises a region from the surface to 1 mm contains grains exceeding 50 µm to 70 µm and a region from 1 mm to 10 mm below the surface consists of crystal grains no greater than 50 µm in size.  However, it is well established that when a material is produced by a process that is identical or substantially identical to that of the claims and/or possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent.  Such a finding establishes a prima facie case of anticipation or obviousness.  See MPEP § 2112.01. 
In the present instance, Suzuki discloses a method of manufacture that is substantially identical to that of the present invention.  Suzuki’s method includes the following steps: filling a mold with powder, forming a vacuum, carrying out a plasma treatment, applying pressure, and sintering the powders.  Paragraphs [0009], [0010].  The method of the present invention includes the following steps: filling a mold with powder, forming a vacuum, applying pressure, generating plasma, and sintering the powders.  Instant specification at paragraphs [0038]-[0041] (Examples 1-4).  The method of the present invention produces a crystal grain size of 50 µm or less to 70 µm or less and inhibits crystal grains larger than 50 µm from appearing in the region 1-10 mm from the surface.  Instant specification at paragraphs [0023], [0024], [0026]; Table 1 – Example 3.  Therefore, the sputtering target made from Suzuki’s powders, as modified 
Regarding claims 2, 10, 14, 16, 19, 22, 25, and 27, Suzuki teaches that the purity of the tungsten powders is 99.999%.  Paragraph [0008].  This means that the total impurity level is 0.001% (=100.000-99.999) or less (10 ppm or less).  Ivanov also teaches a powder purity of at least 5Ns (at least 99.999%).  Paragraphs [0006], [0010], [0016].  This level of purity includes a P content in trace amounts is 0.025 ppm or 0.027 ppm.  Page 2, table at right column, Example 1, Lot 1 & Lot 2.     
Regarding claims 3, 11, 20, and 26, Suzuki is silent as to whether the frequency of crystal grains of a size 150 µm in a surface layer region has a concentration of 0.003 grains/cm2.  However, due to Suzuki’s method of manufacture, as modified by the known impurity levels of Ivanov and Anami, being substantially identical to that of the present invention, the claimed frequency of crystal grain size would also be expected.

Response to Arguments
Applicant's arguments filed 06/02/2020 have been fully considered, but they are not persuasive. 
Applicant’s position is that both Ivanov and Anami teach a rolled structure, whereas the instant invention is directed to an as-sintered structure, and that it is not obvious to combine the features of a rolled structure with an as-sintered structure.
In response, Ivanov teaches conducting hot pressing or hot isostatic pressing (HIP) to consolidate the powders by sintering the powders the shape of a blank.  
Even if ‘as-sintered’ or ‘sintered’ is interpreted as excluding a rolling step, the primary reference to Suzuki teaches a pressure sintering method, and there is no subsequent rolling no rolling involved.  Therefore, the prior art meets the claim limitation.
Additionally, the rejection is not based on combining the post-manufactured structure of Ivanov’s and Anami’s targets with Suzuki’s sputtering targets; rather, the rejection is based on whether it is obvious to limit the impurities in Suzuki’s to the limits disclosed in Ivanov and Anami.  As noted in Anami, high-grade tungsten powders can be obtained by methods known in the art and that additional steps, such as calcining, washing, dessication, and hydrogen reduction, are carried out to purify powders or that commercial powder of sufficient purity can be used.  Paragraphs [0012], [0013].  Ivanov shows that P content is known to be suppressed to small values, e.g., 0.027 ppm.  Thus, regardless of the differences among the methods of manufacture of Suzuki, Ivanov, and Anami, the goals of providing high-purity powders and producing high-purity targets are common to the prior art.
Applicant’s position is that Suzuki does not disclose a single example that simultaneously produces a target having a relative density of 99.5-99.99% and a grain size of 30-45 µm.  
In response, it is noted that the entirety of a prior art range is considered valid.  The presence of specific examples is not to be interpreted as teaching away from a broader disclosed range.  See MPEP § 2123(II).  In Suzuki, the invention is directed to a sputtering target that simultaneously possesses a grain size of 80 µm or less and a relative density of 99% or more.  These ranges are understood to mean grain sizes below 80 µm and densities above 99%. 
Furthermore, Suzuki teaches how to control grain size by adjusting temperature.  The grain size in Embodiment 2 is relatively small (38 µm) because the sintering temperature is low at 1550oC.  Paragraph [0010].  When the sintering temperature is higher, the crystal grains grow more strongly and become larger.  Paragraph [0012].  This difference is seen in Embodiment 4, wherein the sintering temperature is 1800oC and grain diameter is 80 µm.  This trend is further illustrated in Embodiment 3.  The sintering temperature is 1650oC and grain diameter is 55 µm, each of which is between the values of Embodiments 2 and 4.  Therefore, it would be within the level of a person of ordinary skill in the art to have modified sintering temperature to achieve a desired grain size while also meeting the required density of 99.0% or more.
Applicant argues that Ivanov teaches that that sintering is only capable of achieving densities of approximately 95% and that Anami teaches densities of 95-98%.
In response, sintering is capable of achieving high densities.  Ivanov teaches that pressure consolidation achieves densities of 99.0% or greater (paragraph [0011]) and that HIP produces densities of 99.0% or greater (paragraph [0012]).  Additionally, it has been shown that HIP can achieve a density of 98% or more.  JP H04-160104 (A) (see Pertinent Prior Art section) at abstract; page 3, lines 109-114; page 4.
With respect to Anami, it is recognized that the briquette produced by HIP is 95-98% in Anami.  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP § 2145(IV), citing In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, the primary reference to Suzuki teaches a relative density of 99% or more obtained by pressure sintering.  Therefore, the claim limitation is met by the prior art.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP H04-160104 (A) to Hiraki et al. discloses a high-purity W target made by HIP.  The relative density is 98% or more.  Abstract; page 3, lines 80-87.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
February 26, 2021